office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b04 postf-129179-04 uilc date date to james c fee jr associate area_counsel philadelphia large mid-size business attn john e becker from marie c milnes-vasquez senior technician reviewer branch corporate sean p duffley assistant to the chief branch corporate subject nol_carryback from separate_return_year to consolidated_return_year this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend p x ---------------------------------------- ------------------------------------ ----------------------- ------------------------------------------------- postf-129179-04 t year year year year year year year date date date ----------------------- ------------------------------------ ------------------------------------------- ------------------------------- ------- ------- ------- ------- ------- ------- ------- -------------------------- ------------------------ ---------------------- issue whether the carryback of net operating losses nols arising in separate_return years of p to consolidated_return years of the old p group is subject_to the separate_return_year limitations of sec_1_1502-21a or sec_1_1502-21t the srly rules as applicable conclusion with respect to the carryback years at issue p does not qualify as the lonely parent of the old p group under sec_1_1502-1 by reason of sec_1_1502-1 therefore the carryback of nols arising in separate_return years of p to consolidated_return years of the old p group is subject_to the srly limitations of sec_1_1502-21a or sec_1_1502-21t as applicable taxpayer’s position the taxpayer argues that the srly limitations do not apply because notwithstanding that x was the common parent of the old p group during the carryback years p should be treated as the common parent of the old p group under sec_1 postf-129179-04 f i the lonely_parent_rule and f as a result of the occurrence of a reverse_acquisition on date facts the information provided indicates that during year p was the common parent of a consolidated_group the p group on date x was incorporated on date p’s shareholders contributed all their p stock along with cash to x in exchange for all of x’s newly issued and outstanding_stock in a transaction purporting to qualify as a reverse_acquisition under sec_1_1502-75 thereafter the p group remained in existence albeit with x becoming the common parent of the group hereinafter referred to as the old p group in year x elected under sec_1362 to be taxable as an s_corporation with the s election effective as of date six members of the p group made qsub elections under sec_1361 and sec_1_1361-3 in connection with x’s s election pursuant to which they were deemed to liquidate into x as a result of x’s s election the p group terminated under sec_1_1502-75 for the year taxable_year p filed a consolidated_return on behalf of a new group that included p and its remaining subsidiary t the new p group the new p group reported an nol for the year taxable_year which p carried back to the year consolidated_return_year a year after but before of the old p group t dissolved during year commencing with the year taxable_year p filed a separate_return p reported nols on its year and separate returns which p carried back to the year consolidated_return_year a year beginning on or after date but before date of the old p group law sec_1_1502-1 defines the term separate_return_year as a taxable_year of a corporation for which it files a separate_return or for which it joins in the filing of a consolidated_return by another group sec_1_1502-1 provides that except as provided in sec_1_1502-1 and the term separate_return_limitation_year or srly means any separate_return_year of a member or a predecessor of a member sec_1_1502-1 provides that the term separate_return_limitation_year or srly does not include a separate_return_year of the corporation which is the common we have not been provided with sufficient information to determine whether the formation of x and the contribution together constituted a reverse_acquisition within the meaning of sec_1_1502-75 we assume for purposes of this memorandum that the two steps together did so qualify postf-129179-04 parent for the consolidated_return_year to which the tax attribute is to be carried except as provided in sec_1_1502-75 and sec_1_1502-1 sec_1_1502-1 provides as follows in the event of an acquisition to which sec_1_1502-75 applies all taxable years of the first_corporation and of each of its subsidiaries ending on or before the date of the acquisition shall be treated as separate_return limitation years and the separate_return years if any of the second corporation and each of its subsidiaries shall not be treated as separate_return limitation years unless they were so treated immediately before the acquisition for example if corporation p merges into corporation t and the persons who were stockholders of p immediately before the merger as a result of owning the stock of p own more than percent of the fair_market_value of the outstanding_stock of t then a loss incurred before the merger by t even though it is the common parent or by a subsidiary of t is treated as having been incurred in a separate_return_limitation_year conversely a loss incurred before the merger by p or by a subsidiary of p in a separate_return_year during all of which such subsidiary was a member of the group of which p was the common parent and for which sec_1562 was not effective is treated as having been incurred in a year which is not a separate_return_limitation_year sec_1_1502-21a provides that in the case of a net_operating_loss of a member of the group arising in a separate_return_limitation_year as defined in paragraph f of sec_1_1502-1 of such member and in a separate_return_limitation_year of any predecessor of such member the amount which may be included under sec_1 21a b of this section computed without regard to the limitation under sec_1_1502-21a of this section in the consolidated_net_operating_loss carryovers and carrybacks to a consolidated_return_year of the group shall not exceed the amount determined under sec_1_1502-21a sec_1_1502-21t i provides in part that the aggregate of the net_operating_loss_carryovers_and_carrybacks of a member arising or treated as arising in srlys that are included in the cnol deductions for all consolidated_return years of the group under sec_1_1502-21t may not exceed the aggregate consolidated_taxable_income for all consolidated_return years of the group determined by reference to only the member’s items of income gain deduction and loss date sec_1_1502-21a sec_1_1502-21a is generally applicable to consolidated_return years beginning before sec_1_1502-21t is generally applicable to consolidated_return years beginning on or after date sec_1_1502-21t taxpayers are also permitted under certain circumstances to apply sec_1_1502-21t to consolidated_return years ending on or after date and beginning before date see sec_1_1502-21t postf-129179-04 sec_1_1502-75 provides in part that a group remains in existence for a tax_year if the common parent remains as the common parent and at least one subsidiary that was affiliated with it at the end of the prior year remains affiliated with it at the beginning of the year whether or not one or more corporations have ceased to be subsidiaries at any time after the group was formed sec_1_1502-75 provides that the group shall be considered as remaining in existence notwithstanding that the common parent is no longer in existence if the members of the affiliated_group succeed to and become the owners of substantially_all of the assets of such former parent and there remains one or more chains of includible corporations connected through stock ownership with a common parent_corporation which is an includible_corporation and which was a member of the group prior to the date such former parent ceases to exist for purposes of applying sec_1_1502-1 to separate_return years ending on or before the date on which the former parent ceases to exist such former parent and not the new common parent shall be considered to be the corporation described in sec_1_1502-1 sec_1_1502-75 provides in part that if a corporation the first_corporation acquires stock of another corporation the second corporation and as a result the second corporation becomes or would become but for the application of sec_1_1502-75 a member of a group of which the first_corporation is the common parent in exchange in whole or in part for stock of the first_corporation and the stockholders immediately before the acquisition of the second corporation as a result of owning stock of the second corporation own immediately after the acquisition more than percent of the fair_market_value of the outstanding_stock of the first_corporation then any group of which the first_corporation was the common parent immediately before the acquisition shall cease to exist as of the date_of_acquisition and any group of which the second corporation was the common parent immediately before the acquisition shall be treated as remaining in existence with the first_corporation becoming the common parent of the group acquisition rule among other things is to identify which group or corporation’s net operating losses unused investment credits foreign tax_credits and capital_loss carryovers and carrybacks will be subject_to the separate_return_limitation_year rules of sec_1_1502-1 of the regulations to identify which group if applicable will be subject_to the continued filing requirement of sec_1_1502-75 of the regulations and to determine which group or corporation’s taxable_year will be used for the filing of the consolidated_return discussion revrul_72_322 1972_1_cb_287 states that the function of the reverse the srly rules generally limit the ability of a consolidated_group to offset a member’s losses arising during a separate_return_limitation_year against the income of postf-129179-04 other members a separate_return_limitation_year srly is generally defined as a separate_return_year of a member sec_1_1502-1 a separate_return_year is a taxable_year in which a corporation files a separate_return or in which it joins in the filing of a consolidated_return by another group sec_1_1502-1 in this case x became the common parent of the old p group following the date reverse_acquisition see sec_1_1502-75 the old p group terminated on date when x ceased to be the common parent as a result of the s election see sec_1504 and sec_1_1502-75 p filed a consolidated_return as the common parent of another consolidated_group ie the new p group for the year taxable_year therefore the year consolidated_return_year constitutes a separate_return_year with regard to the old p group sec_1_1502-1 in addition following the dissolution of p’s remaining subsidiary t during year p filed separate returns for the year and taxable years thus year sec_5 and are also separate_return years with regard to the old p group sec_1_1502-1 p was not the common parent of the old p group during the year and carryback years accordingly the carryback of nols arising during the year and separate_return years is subject_to the limitations of the srly rules unless an exception to those rules applies the taxpayer argues that the srly limitations do not apply notwithstanding that x was the common parent of the old p group during the carryback years the taxpayer argues that p is to be treated as the common parent of the old p group for the purpose of sec_1_1502-1 the lonely_parent_rule and f as a result of the occurrence of a reverse_acquisition on date the lonely_parent_rule the lonely_parent_rule is an exception to the srly rules the lonely_parent_rule provides that a srly does not include a separate_return_year of the corporation which is the common parent for the consolidated_return_year to which the tax attribute is to be carried for example assume that corporation a a standalone corporation filing a separate_return incurs an nol during year in year a purchases all the stock of corporation b and the two elect to file a consolidated_return because a is the common parent of the group during year the lonely_parent_rule permits a’s nol_carryover to be used to offset b’s income without any limitation under the srly rules on date the irs and treasury_department issued proposed_regulations regarding the srly limitation see co-78-90 1991_1_cb_757 on date the irs and treasury_department issued temporary regulations that were substantially identical see t d 1996_2_cb_119 under the srly rules a member’s nol that arises in a srly can be used to offset income on the consolidated_return only to the extent of that member’s current contribution to consolidated_taxable_income see sec_1_1502-21a and sec_1_1502-21t sec_1_1502-21t provides srly subgroup rules that are generally effective for consolidated_return years beginning on or after date under the subgroup rules the srly limitation is applied on a subgroup basis rather than on a member-by-member basis postf-129179-04 see 634_f2d_1029 6th cir the net effect of the lonely_parent_rule is to allow pre-affiliation nol’s of the common parent to be used to offset post-affiliation profits of any member of the group by excluding a’s year nol from the definition of a srly the lonely_parent_rule essentially treats a as the embodiment of its consolidated_group even when it has no subsidiaries see dubroff federal income_taxation of corporations filing consolidated_returns dollar_figure n the lonely_parent_rule thus demonstrates the important role of the common parent under the consolidated_return_regulations the lonely_parent_rule is itself subject_to qualification in two instances in which the continuation of the consolidated_group is at issue see sec_1_1502-1 parenthetical stating that the lonely_parent_rule applies except as provided in sec_1_1502-75 and sec_1_1502-1 both of the situations identified by the parenthetical relate to exceptions to the general_rule of sec_1_1502-75 which makes the consolidated group’s continued existence contingent upon the common parent remaining as the common parent the so-called downstream exception of sec_1 d ii and the reverse_acquisition rule under sec_1_1502-75 if a corporation the first_corporation acquires stock the reverse_acquisition rule_of another corporation the second corporation and as a result the second corporation becomes or would become but for the application of sec_1_1502-75 a member of a group of which the first_corporation is the common parent in exchange in whole or in part for stock of the first_corporation and the stockholders immediately before the acquisition of the second corporation as a result of owning stock of the second corporation own immediately after the acquisition more than percent of the fair_market_value of the outstanding_stock of the first_corporation then any group of which the first_corporation was the common parent immediately before the acquisition shall cease to exist as of the date_of_acquisition and any group of which the second corporation was the common parent immediately before the acquisition shall be treated as remaining in existence with the first_corporation becoming the common parent of the group the continued filing requirement of sec_1_1502-75 of the regulations and to determine which group or corporation’s taxable_year will be used for the filing of the consolidated_return see revrul_72_322 1972_1_cb_287 the rule also serves to identify which group or corporation’s nols and other tax_attributes will be subject_to the srly rules of sec_1_1502-1 id see also wolter constr co f 2d pincite6 the purpose the reverse_acquisition rule functions to identify which group will be subject_to under the downstream exception notwithstanding that the common parent is no longer in existence the group is treated as remaining in existence if members succeed to and become the owners of substantially_all the assets of the former common parent and there remains one or more chains of includible corporations connected through stock ownership with a common parent which is an includible_corporation and which was a member of the group prior to the date the former parent ceases to exist sec_1_1502-75 see generally 60_fedclaims_485 the reverse_acquisition rule is a rule_of substance-over-form that seeks to postf-129179-04 and effect of the reverse-acquisition rules is to prevent trafficking_in_loss_corporations this is accomplished by redirecting the srly limitation to the ostensibly acquiring_corporation identify the larger of two combining groups based upon the relative value of shareholdings thus if a transaction is structured so that a smaller group acquires a larger group in exchange for stock of the smaller group the reverse_acquisition rule provides that the form of the transaction will not control for example assume that a the common parent of a consolidated_group acquires all the stock of b the common parent of a larger group in exchange for stock of a as a result of their prior stock ownership in b the b shareholders end up owning more than percent in value of the a stock the reverse_acquisition rule treats the smaller a group as terminating and the larger b group as remaining in existence albeit with a as the new common parent-in effect as though the larger b group had acquired the smaller a group as discussed supra the reverse_acquisition rule has the effect of reversing the the reverse_acquisition exception to the lonely_parent_rule respective roles of the acquiring and target corporations in a combining transaction because one of the functions of the reverse_acquisition rule is to determine which corporation’s attributes will be subject_to the srly rules this role reversal necessarily has ramifications for the application of the lonely_parent_rule assume that in the example set forth above a had nols from years prior to the reverse_acquisition that it carried over to the consolidated_return years of the continuing b group in this situation it would be inappropriate for a’s pre-acquisition nols to be used to offset income of the b group without limitation under the srly rules because the a group terminated as a result of the acquisition ie a cannot properly be regarded as the embodiment of the b consolidated_group during a’s separate_return years the exception set forth in sec_1_1502-1 serves to harmonize the lonely_parent_rule with the reverse_acquisition rule sec_1_1502-1 provides as follows i n the event of an acquisition to which sec_1_1502-75 applies all taxable years of the first_corporation and of each of its subsidiaries ending on or before the date of the acquisition shall be treated as separate_return limitation years and the separate_return years if any of the second corporation and each of its subsidiaries shall not be treated as separate_return limitation years unless they were so treated immediately before the acquisition in wolter constr co f 2d pincite the sixth circuit explained the application of the sec_1_1502-1 exception as follows postf-129179-04 in a typical reverse_acquisition in the loss carryover context substantially_all the assets or stock of a profit6 corporation are nominally acquired by a loss_corporation in exchange for more than percent of the latter’s stock so that control of the loss_corporation has shifted to the shareholders of the profit corporation as they existed prior to the acquisition the regulations essentially treat the loss_corporation as having been acquired and under f of the treasury regulations all taxable years of the loss_corporation prior to the reverse_acquisition are treated as separate_return limitation years notwithstanding its status as the common parent_corporation of the new affiliated_group consisting of it and the profit corporation conversely the separate_return years of the profit corporation prior to the acquisition are not treated in general as separate_return limitation years accordingly the net operating losses sustained by the loss_corporation but not the profit corporation in its separate_return years are subject_to the carryover limitation contained in c footnote omitted in sum sec_1_1502-1 modifies the lonely_parent_rule to reflect that in the case of a reverse_acquisition the roles of the acquiring and target corporations are effectively reversed response to the taxpayer’s argument the taxpayer argues that sec_1_1502-1 only imposes a srly limitation with regard to the taxable years of the acquiring group ie the first_corporation ending on or before the date of the reverse_acquisition the taxpayer interprets this language as restrictive in contrast the taxpayer asserts that when discussing the target group ie the second corporation sec_1_1502-1 refers broadly to all the separate_return years of the target and its subsidiaries based on its reading of these provisions the taxpayer argues that the imposition of a time limitation on the acquiring group and the lack of a limitation imposed upon the target group signifies an intent that the lonely parent after a reverse_acquisition retain such status indefinitely thus the taxpayer maintains that all separate_return years of p including year sec_4 and the lonely parent after the year reverse_acquisition are not srly with respect to the old p group the taxpayer’s interpretation of sec_1_1502-1 and sec_1_1502-1 is inconsistent with the language and purpose of the lonely_parent_rule and the reverse_acquisition exception to that rule sec_1_1502-1 provides as follows i n the event of an acquisition to which sec_1_1502-75 applies all taxable years of the first_corporation and of each of its subsidiaries ending on or before the date of the acquisition shall be treated as separate_return limitation years and the separate_return years if any of the second corporation and each of its the court explained in a footnote that a profit corporation is a corporation that does not possess tax_attributes which the parties wish to preserve while a loss_corporation is one that possesses favorable tax_attributes wolter constr co f 2d pincite n postf-129179-04 subsidiaries shall not be treated as separate_return limitation years unless they were so treated immediately before the acquisition emphasis added the taxpayer places much emphasis on the fact that the time limitation specified in the clause addressing the taxable years of the first_corporation is not repeated in the clause relating to the second corporation as detailed below such time limitation is implicit in the rule’s application and made explicit in the single example offered by sec_1_1502-1 in the consolidated_return context there can be only one common parent of a group at a given time--including with reference to separate_return years see sec_1504 defining an affiliated_group as or more chains of includible corporations connected through stock ownership with a common parent_corporation which is an includible_corporation the lonely_parent_rule accords special treatment to the common parent by generally excepting the common parent’s separate_return years from the definition of a srly even as the sec_1_1502-1 exception acknowledges that there can be only one common parent it reverses the application of the lonely_parent_rule with respect to carryovers from pre-reverse acquisition years ie the acquiring first corporation’s taxable years are treated as srly while the target second corporation’s separate_return years are not srly nonetheless only one corporation is treated as the lonely parent the reverse_acquisition rule provides that even though the second group is treated as remaining in existence it is the first_corporation that becomes the common parent of the continuing group see sec_1_1502-75 flush language the exception in sec_1_1502-1 imposes srly treatment only on the pre-reverse acquisition years of the first_corporation therefore on a prospective basis any post- acquisition separate_return years of the first_corporation are not subject_to srly by operation of the lonely_parent_rule in the instant case this means that after the break- up of the old p group in year a carryback from the separate_return_year of the first_corporation ie x to a consolidated_return_year of the old p group would not be subject_to the srly limitations because x qualifies as the lonely parent the taxpayer’s interpretation of sec_1_1502-1 however is that the lack of time limitation on the non- srly status of the second corporation following a reverse_acquisition means that the second corporation retains lonely parent status indefinitely-even after the group itself terminates based on this argument the taxpayer concludes that carrybacks from the separate_return years of the second corporation ie p to consolidated_return years of the old p group are not subject_to srly thus the taxpayer’s argument necessarily the consolidated_return_regulations generally confer special treatment on the common parent reflecting its key status see eg sec_1_1502-75 group generally remains in existence so long as the common parent remains the common parent sec_1_1502-76 the consolidated_return must be filed on the basis of the common parent’s taxable_year sec_1_1502-77 common parent is the sole agent for the group authorized to act in its own name with regard to the group’s consolidated_tax_liability sec_1_1502-32 common parent is the only member whose stock is not subject_to the investment_adjustment rules sec_1_1502-92 sec_382 ownership_change generally determined with reference to an ownership_change of the common parent postf-129179-04 leads to the nonsensical conclusion that for years after the break-up of the group the separate_return years of both the first_corporation and the second corporation qualify for the lonely parent exception to the srly rules such an interpretation is clearly contrary to sec_1_1502-1 and sec_1_1502-1 as discussed supra the reverse_acquisition rule reverses the roles of the acquiring and target corporations thereby necessitating a corollary reversal of the lonely_parent_rule the f exception therefore serves to harmonize the lonely_parent_rule with the reverse_acquisition rule with respect to years preceding a reverse_acquisition note that because the reverse_acquisition rule clearly identifies the first_corporation as the common parent of the continuing group on a prospective basis there is no need to deviate from the general lonely_parent_rule the single example that accompanies sec_1_1502-1 further supports that the reverse_acquisition exception to the lonely_parent_rule is directed only to carryovers from pre-acquisition separate_return years to post-acquisition consolidated_return years8 if corporation p merges into corporation t and the persons who were stockholders of p immediately before the merger as a result of owning the stock of p own more than percent of the fair_market_value of the outstanding_stock of t then a loss incurred before the merger by t even though it is the common parent or by a subsidiary of t is treated as having been incurred in a srly conversely a loss incurred before the merger by p or by a subsidiary of p in a separate_return_year during all of which such subsidiary was a member of the group of which p was the common parent is treated as having been incurred in a year which is not a srly emphasis added because the reverse_acquisition rule treats the p group as the continuing group the example appropriately concludes that a loss carryover attributable to p is not subject_to srly while a loss carryover attributable to t is subject_to srly the example thus explicitly establishes not only that the sec_1_1502-1 exception the parenthetical in sec_1_1502-1 identifies a second exception to the lonely_parent_rule in the case of a downstream transfer under sec_1_1502-75 sec_1_1502-75 explicitly provides a timeframe for the non-srly status of the target’s separate_return years for purposes of applying paragraph f i of sec_1_1502-1 to separate_return years ending on or before the date on which the former parent ceases to exist such former parent and not the new common parent shall be considered to the be the corporation described in such paragraph emphasis added the different formulations of the two exceptions to the lonely_parent_rule are likely attributable to their having been drafted at different times the reverse_acquisition rule_of sec_1_1502-75 the downstream exception of sec_1_1502-75 the general lonely_parent_rule of sec_1_1502-1 and the reverse_acquisition exception in sec_1_1502-1 all were issued together as part of the overhaul of the consolidated_return_regulations in t d 1966_2_cb_362 the exception to the lonely_parent_rule in the case of a downstream transfer was added later by t d 1973_1_cb_381 there is no indication however that the drafters intended the non-srly status of the target in the case of a reverse_acquisition to continue indefinitely while it is limited in the case of a downstream transfer postf-129179-04 applies only with respect to losses arising before the reverse_acquisition but also that such time limitation applies equally to both the first and second corporations in summary in the instant case p does not qualify under the lonely parent exception to the srly rules because p was not the common parent of the old p group during the carryback years moreover the exception in sec_1_1502-1 is inapplicable to the nol carrybacks at issue in this case accordingly the carryback of nols arising during the year and separate_return years to the year and consolidated_return years of the old p group is subject_to the limitations of the srly rules this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call sean p duffley at if you have any further questions
